Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6, 7, 15, & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose “using a first indicator and a second indicator of the one or more indicators to track which data of data management units of the source group of data management units have been copied to a destination group of data management units when the media management operation is performed concurrently on data from a plurality of data management units, wherein: data located in data management units preceding the first indicator have been copied to data management units of the destination group of data management units; data located in data management units associated with the first indicator and the second indicator or between the first indicator and the second indicator are either copied to data management units of the destination group of data management units or remain located in data management units of the source group of data management units; and data located in data management units subsequent to the second indicator remain located in data management units of the source group of data management units and have not been copied to the destination group of data management units” as disclosed in claims 6 & 15.
Claims 7 & 16 are objected to for depending on objected claims 6 & 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-14, & 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biswas et al. [hereinafter Biswas] PG Pub US 2008/0282025 A1.

Regarding claims 1, 10, & 18, Biswas discloses:
determining that a source group of data management units of a memory component satisfies a threshold wear condition (whenever a physical block is erased a search is performed for any (younger) written physical block with a far lower number of erasures; particularly, one of the written physical blocks is selected when the difference between the number of erasures of the erased physical block and the number of erasures of the selected physical block (i.e., the difference between their aging indexes) reaches a predefined threshold value [0047]); 
responsive to determining that the source group of data management units satisfies the threshold wear condition, performing a media management operation on a first data management unit of the source group of data management units (the data stored in the selected physical block (or at least the valid one) is copied into the erased physical block. The selected physical block is then erased. [0047]); and
moving, by a processing device, one or more indicators in a mapping data structure from one or more entries associated with the first data management unit to another one or more entries in the mapping data structure that are subsequent to the one or more entries associated with the first data management unit (it is unclear if this limitation is say that a pointer (indicator) is moved from location to another, or if that a pointer is updated to point to a new location which is typical of wear leveling. For the purpose of this examination it is assumed the latter is the intended interpretation), to indicate that the media management operation has been performed on the first data management unit (The translation layer 265 also manages a free list 272. The free list 272 indicates the physical blocks that are erased and then available to write data [0041]).

Regarding claims 2 & 11 the limitations of these claims have been noted in the rejection of claims 1 & 10. Biswas also discloses:
determining a state of the media management operation in response to a write operation to the first data management unit from a host system (this is interpreted as determining the number of erasures of a given block [0008]); and 
modifying the state of the media management operation to enable the write operation from the host system to process (since there is no detail on the limitation “modifying the state of the wear leveling operation” it is interpreted to mean the increasing of the erasure count and allowing the write to be performed in accordance with the count [0008]).

Regarding claims 3, 12, & 19 the limitations of these claims have been noted in the rejection of claims 1, 10, & 18. Biswas also discloses:
responsive to performing the media management operation on the first data management unit of the source group of data management units, updating, in the mapping data structure, a logical index associated with the first data management unit to reference a physical location of a second data management unit (the mapping table is updated accordingly (so as to associate the logical block with the physical block PBl, and each written logical sector LSi thereof with the corresponding physical sector of the physical block PBl) [0061]).

Regarding claims 4 & 13 the limitations of these claims have been noted in the rejection of claims 1 & 10. Biswas also discloses:
receiving a request to access data, wherein the request comprises a logical data management unit address associated with the data; translating the logical data management unit address of the data to a physical address of a destination group of data management units (The translation layer 265 controls the physical memory space 255 through a hardware adaptation layer 285. The adaptation layer 285 exports a command interface for reading/programming the physical pages and for erasing the physical blocks of the flash memory [0057]); identifying a base pointer value and a free pointer value associated with respective data management units of the destination group of data management units using the physical address of the destination group of data management units; and returning a physical address of a second data management unit of the destination group of data management unit that is storing the data based on the base pointer value and the free pointer value (These may be pointing to the logical location and the aging index as described in [0038]).

Regarding claims 5, 14, & 19 the limitations of these claims have been noted in the rejection of claims 1, 10, & 18. Biswas also discloses:
using a single indicator of the one or more indicators to track which data of data management units in the source group of data management units have been copied to a destination group of data management units when the media management operation is performed on data at a single data management unit at a time (this limitation is interpreted as each data has its own pointer and data that has been moved has a pointer or logical address associated with it), wherein: data located in data management units preceding the single indicator have been copied to data management units of the destination group of data management units (this limitation is interpreted as the rest of the data in the block that is valid has been moved to the new block and the pointers  point to their location); and data located in data management units associated with or subsequent to the single indicator are located in data management units of the source group of data management units and have not been copied to the destination group of data management units (this limitation is interpreted as other pointers in the table point to data that has not been moved due to wear leveling all of these steps are included in the process of compacting [0059-0061]).

Regarding claims 8 & 17 the limitations of these claims have been noted in the rejection of claims 1 & 10. Biswas also discloses:
performing a second media management operation to rotate data between a plurality of data management units in a destination group of data management units using a direct mapping function comprising a linear function utilizing a base pointer value and a free pointer value (note that this claim fails to disclose the intended interpretation of a linear function, a base pointer, and a free pointer. These may be pointing to the logical location and the aging index as described in [0038] the linear function may be interpreted as storing the previous aging indexes of all the physical blocks [0043]).

Regarding claim 9 the limitations of this claim have been noted in the rejection of claim 1. Biswas also discloses:
 wherein determining that the source group of data management units of the memory device satisfies the threshold wear condition comprises at least one of determining that a number of summed write operations associated with data management units of the source group of data management units exceeds a threshold number; or determining that a number of summed write operations associated with data management units of the source group of data management units is larger than a number of summed write operations associated with data management units of another group of data management units by a threshold difference (this operation is performed in response to the reaching of a threshold by an indication of a difference between a number of erasures of the erased physical block and a number of erasures of the selected physical block [0012] note that this is an “at least one of” operation so only one of the conditions must be met).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133